18. Implementation of the citizens' initiative (
- Before the vote
(FR) Mr President, pursuant to Article 1 of the code of honour of the European Parliament, on behalf of my group I should like to thank you for the sittings you have chaired. You were one of the best - thank you.
(Loud applause)
It is true that we are coming to the final vote - may I say a few personal words of thanks to you for your confidence and for the friendship you have shown me for so long. For the last time in this parliamentary term, and for the last time in my existence, I am therefore going to ask you to vote. We shall then go our separate ways.
I am convinced that, our political differences and our paths aside, we shall all remain true to Europe's ideals, but you should know that, from my perspective, to have had the good fortune to chair these debates, in this collegial atmosphere, for 10 years will forever remain a very great honour in my life.
(Loud applause)